DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 10/3/2022 has been entered. Claims 1-60 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection, 101 and all but one of the 112(b) rejections previously set forth in the non-final Office Action mailed 4/1/2022.

Claim Objections
The second claim 52 is objected to because of the following informalities:  There are two claim 52’s. The second claim 52 is interpreted to be claim 53.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 and 49-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a non-transitory computer readable storage medium … comprising a computer program, wherein the computer program comprises an executable algorithm…” However, the claim only states that the apparatus has this computer program which performs these steps and not that the apparatus executes the specified computer program and is therefore unclear if the apparatus has to perform the specified computer program. The examiner suggests to add a computer, a processor or some other language supported by the specification which is a piece of structure which is able to take the non-transitory computer readable storage medium and execute the algorithm which is claimed.
Claim 52 recites that the detection includes the count, however, claim 1 recites that the model does the detection and counting. Therefore, it is unclear if the counting is done twice as the counting is performed separately from the detection in claim 1 and then again it is counted in claim 52 with the detection.
Claim 57 recites the limitation "the camera" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 57 is interpreted to be dependent upon claim 56.
Regarding claim 57, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 49, 50, 52-56 and 58-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2009/0257632, hereinafter Lalpuria in view of United States Application Publication No. 2015/0204771, hereinafter Sun.
Regarding claim 1, Lalpuria teaches an apparatus (figures 1-4) for counting cells in a sample (intended use MPEP § 2114 (II)), comprising: a sample holder (items 12, 16 and 26), comprising a first plate (item 12), a second plate (item 16), and spacers (item 26), wherein: one or both plates are flexible (paragraph [0023]); each of the plates has, on its respective surface, a sample contact area (item 10) for contacting a sample that contains or is suspected containing cells to be counted (intended use MPEP § 2114 (II)), one or both plates are transparent (paragraph [0008]); one or both of the plates comprise the spacers that are fixed with a respective sample contact area (figures 1-4), wherein the spacers have predetermined inter-spacer distance and a predetermined substantially uniform height (paragraph [0022]), wherein at least one of the spacers is inside the sample contact area (figure 4); wherein another of the configurations is a closed configuration (figures 1-4) which is configured after the sample deposition in the open configuration; and in the closed configuration (figures 1-4): at least part of the sample is compressed by the two plates into a thin layer of uniform thickness of 200 um or less (paragraph [0023]), wherein the uniform thickness of the layer is confined by the sample contact surfaces of the plates and is regulated by the plates and the spacers (figures 1-4); an imager (item 48) that is configured to obtain an image of an area of the sample (figure 5); and a non-transitory computer readable storage medium (item 50) comprising a computer program (paragraph [0027]), wherein the computer program comprises an executable algorithm for detecting and counting the cells from the image (paragraphs [0006] and [0033]), wherein the image includes an image of the spacers (paragraph [0042]), and wherein the spacers are configured as scale markers (paragraphs [0006] and [0033]).
Lalpuria discloses the claimed invention except for the plates are movable relative to other to an open position and a closed position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the plates seperable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. MPEP 2144.04(V)(C).
Lalpuria fails to teach the computer program uses a machine learning model for detecting and counting the cells from the image.
Sun teaches a system for counting red blood cells in which a supervised learning algorithm is utilized classify the red blood cells to help to improve the classification accuracy and therefore counting accuracy (Sun, paragraph [0077]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added to the computer program to use machine learning to count the cells because it would help to improve the classification accuracy and therefore counting accuracy (Sun, paragraph [0077]).
Regarding claim 3, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by Lalpuria and Sun and the apparatus of modified Lalpuria is capable of working on blood cells. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Lalpuria (see MPEP §2115). Further Lalpuria discloses that the cells are blood cells (paragraph [0009]).
Regarding claim 4, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Lalpuria and Sun and the apparatus of modified Lalpuria is capable of having the imager image the local areas of the sample area. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Lalpuria (see MPEP §2114).
Regarding claim 5, modified Lalpuria teaches wherein the algorithm is configured to analyze cell location, count, concentration of the detected cells (Sun, paragraph [0077]).
Regarding claim 49, while Lalpuria and Sun do not address the Young’s Modulus and the fourth power of the inter-spacer-distance, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the same flexible plates and distances are provided. Absent persuasive evidence that the flexible plates and distances are different, the prior art is considered to have the same properties with respect to Young’s Modulus and the fourth power of the inter-spacer-distance as that is claimed. MPEP § 2112.01 (I-IV).
Regarding claim 50, Lalpuria teaches wherein one or both of the plates comprising reagents (paragraph [0020]).
Regarding claim 52, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by Lalpuria and Sun and the apparatus of modified Lalpuria is capable of working on neutrophils, lymphocytes, monocytes, eosinophils and basophil. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Lalpuria (see MPEP §2115). 
Regarding claim 53, modified Lalpuria teaches the detection includes the count, shape, volume, concentration and the cells (Sun, paragraph [0077]). Regarding the limitations as to what the cells are, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by Lalpuria and Sun and the apparatus of modified Lalpuria is capable of working on red blood cells, white blood cells, and tumor cells. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Lalpuria (see MPEP §2115). 
Regarding claim 54, Lalpuria teaches wherein the spacers have a pillar shape (figures 1-4), wherein, for each spacer, the ratio of the lateral dimension of the spacer to its height is at least 1 (paragraph [0022]). Lalpuria does not teach the spacers have a substantially flat top surface, but teaches the spacers (separators) can have any structure the is disposable between the panels (paragraph [0022]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the spacers have a flat top surface, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, MPEP 2144.04 (IV)(B).  Further, one would have been motivated to select the shape of a flat top surface for the purpose of reducing the rolling around of the spacers.
Regarding claim 55, modified Lalpuria teaches wherein the machine learning model is trained using the image that comprise an image of the spacers (see supra).
Regarding claim 56, Lalpuria teaches wherein the imager comprises a camera (paragraph [0025]).
Regarding claim 58, Lalpuria teaches wherein the spacers are scale marks (the spacers would be able to function as scale marks) and are periodically arranged (figure 2).
Regarding claim 59, Lalpuria teaches wherein the spacers are scale marks (the spacers would be able to function as scale marks) and are periodically arranged (figure 2). However, Lalpuria is silent as to the inter-spacer-distance.
Lalpuria further discusses the sample volume which is added to the device and how much sample is able to be added (paragraph [0009]).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention, to determine, through routine experimentation, the optimum inter-spacer-distance to a range of 7 µm to 120 µm which would allow for the desired amount of sample to be added to the device (MPEP § 2144.05 (II)).  
Regarding claim 60, Lalpuria teaches wherein the spacers are image markers or location markers (the spacers would be able to function as image markers or location markers).
	
Claim(s) 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lalpuria and Sun as applied to claim 1 above, and further in view of United States Patent No. 5,939,326, hereinafter Chupp.
Regarding claim 51, Lalpuria and Sun teach all limitations of claim 1; however, they fail to teach one or both of the plates comprise staining regents.
Chupp teaches a device for automated analysis in which a staining reagent is utilized so that WBC/diff and NRBC can be accurately counted at the same time (Chupp, column 15, lines 1-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a staining reagent to the device of Lalpuria because it would allow for the accurate counting of WBC/diff and NRBC at the same time (Chupp, column 15, lines 1-14).

Claim(s) 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lalpuria and Sun as applied to claim 56 above, and further in view of United States Application Publication No. 2009/0298191, hereinafter Whitesides.
Regarding claim 57, Lalpuria and Sun teach all limitations of claim 56; however, they fail to teach the camera is part of a mobile communication device.
Whitesides teaches an analysis device in which a camera phone is utilized to take the images as it would allow for the recorded image to be transmitted electronically through existing communication infrastructure to an off-site lab (paragraph [0083]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a smart phone (camera phone) in the device of Lalpuria because it would allow for the recorded image to be transmitted electronically through existing communication infrastructure to an off-site lab (paragraph [0083]).

Response to Arguments
Applicant's arguments filed 10/3/2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Lalpuria and Sun teach the spaces are configured to be scale markers, are imaged together with the cell and are used in a machine learning model in analyzing a cell and/or training the machine model is not found persuasive. Firstly, the recitation that the spacers are “scale markers” provide no specific teaching as to what it means to be scale markers. The spacers of Lalpuria are fixed in size and therefore would also be able to function as “scale markers” as claimed. Secondly, Lalpuria discloses that the separators (spacers) are formed with characteristics that make the readily discernible within the sample image, as such, Lalpuria discloses that the spacers and the cell are imaged together. Lastly, the claim states “a machine learning model for detecting and counting the cells from the image, wherein the image includes an image of the spacers, and wherein the spacers are configured as scale markers,” which does not state that the spacers are utilized in the machine learning model, but rather a machine learning model is utilized for detecting and counting cells and that the image has the spacers, but does not state that the machine learning model is using the spacers in the model itself. As the spacers are present in the image as disclosed by Lalpuria and the machine learning from Sun is utilized, this combination would perform in the same manner as disclosed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796